            Case 1:19-cv-08324-DLC Document 33 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------- X
AMRO ALI, M.D.,
                                          :
                                                            Civil Action No. 19-CV-8324-DLC-DCF
                                          :
                        Plaintiff,
                                          :
              v.                                            DECLARATION OF
                                          :
                                                            PAUL F. MILLUS IN SUPPORT
                                          :
WESTCHESTER MEDICAL CENTER                                  OF DEFENDANTS’ MOTION
                                          :
and NEW YORK MEDICAL COLLEGE,                               FOR SUMMARY JUDGMENT
                                          :
                                          :
                        Defendants.
                                          :
----------------------------------------- X

       PAUL F. MILLUS declares the following pursuant to 28 U.S.C. § 1746:

       1.       I am a Member of Meyer, Suozzi, English & Klein, P.C., attorneys for Defendants

Westchester Medical Center and New York Medical College (Together, “Defendants”) in the

above-captioned matter, and, as such, I am fully familiar with the facts and circumstances set

forth herein.

       2.       I submit this Declaration in support of Defendants’ motion for summary judgment

pursuant to Fed. R. Civ. P. 56.

       3.       Exhibit A is a true and correct copy of the complaint filed by Plaintiff Amro Ali,

M.D. (“Plaintiff”) on September 6, 2019.

       4.       Exhibit B is a true and correct copy of Defendants’ answer to Plaintiff’s

complaint.

       5.       Exhibit C is a true and correct copy of Plaintiff’s curriculum vitae.

       6.       Exhibit D is a true and correct copy of the transcript of Plaintiff’s deposition taken

on September 29, 2020.

       7.       Exhibit E is a true and correct copy of the transcript of Dr. Sansar Sharma’s

deposition taken on September 21, 2020.
               Case 1:19-cv-08324-DLC Document 33 Filed 10/30/20 Page 2 of 2




          8.       Exhibit F is a true and correct copy of the transcript of Dr. Fredrick Bierman’s

deposition taken on September 23, 2020.

          9.       Exhibit G is a true and correct copy of the transcript of Dr. Kelly Hutcheson’s

deposition taken on September 25, 2020.

          10.      Exhibit H is a true and correct copy of the transcript of Dr. Thaddeus Wandel’s

deposition taken on September 30, 2020.

          11.      Exhibit I is a true and correct copy of Plaintiff’s “Recommendation for NYMC

Faculty Appointment/Promotion,” dated February 10, 2016.

          I declare under penalty of perjury that the foregoing is true and correct.

Dated:          Garden City, New York
                October 30, 2020


                                                                   s/ Paul F. Millus
                                                        PAUL F. MILLUS




                                                    2
4458062
